DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
[0003], “This modes” should read --This model--;
[0033], “It may be possible to It may be possible to” should read --It may be possible to--; and
[0071], “like” should read --likely--.
Appropriate correction is required.
Claim Objections
Claims 2-3, 6, and 8 are objected to because of the following informalities:
claim 2, line 12, “the oral cavity side” should read --an oral cavity side--;
claim 3, line 10, “foriming” should read --forming--;
claim 3, line 11, “skelton” should read --skeleton--;
claim 6, “the inserted second swing shaft portion” should read --the second swing shaft portion, when inserted,--; and
claim 8, line 18, “in bronchus engagement holes” should read --in the bronchus engagement holes--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
claim 4, “first shaft guiding portion” and “second shaft guiding portion”;
claim 5, “lower jaw swing restricting portion”;
claim 6, “first shaft restricting portion”; and
claim 7, “cervical-spine slide restricting portion”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is as follows:
first shaft guiding portion: Fig. 7; first shaft guiding portion 73a; [0052]
second shaft guiding portion: Fig. 7; second shaft guiding portion 73b; [0052]
lower jaw swing restricting portion: Fig. 7; rod-shaped body 67, stopper 68; [0058]
first shaft restricting portion: Fig. 10C; first shaft stopper 73c; [0088]
cervical-spine slide restricting portion: Fig. 8; slide restricting portion 74a; [0061]–[0062]
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Eichhorn et al. (US 20170263159 A1) [hereinafter “Eichhorn”].
Claim 1
	Eichhorn discloses a medical simulator that allows a training of a medical procedure performed at least from a nose or a mouth (Abstract; Fig. 1; physiological training system 100), comprising:
a skeleton base portion that serves as a base of a shape of a human body at least from a head to a neck portion; (Figs. 2A-2B, 14; jaw 112, jaw brackets 114, skull 188, spine 190)
an in-body forming portion that is attachable to and detachable from the skeleton base portion and has a shape that simulates a hollow in-body organ including a nasal cavity, an oral cavity, a pharynx, and a larynx, (Fig. 3; airway 106; [0068]–[0070])
the in-body forming portion being integrally formed using a flexible material. ([0012] (“The airway assembly subsystem can be constructed of a first silicone material and can be configured to represent a portion of an airway of a human.”), [0070])
Claim 2
	Eichhorn discloses further comprising:
a nose-mouth supporting portion that is attachable to and detachable from the in-body forming portion and the skeleton base portion, (Figs. 2A-2B; muzzle 108; [0059]–[0066])
wherein a nasal-cavity forming portion and an oral-cavity forming portion of the in-body forming portion are separate from each other, (Fig. 3; oral cavity 138, nasal cavity 140)
the nose-mouth supporting portion is formed using a material harder than the nasal-cavity forming portion and the oral-cavity forming portion, ([0099] (“In one embodiment, the muzzle 108 can be constructed of, for example, a plastic high-density polyethylene (HDPE) or other material that provides a rigid structure.”)) and
in a state of being attached to the in-body forming portion, the nose-mouth supporting portion lies in a space between the nasal-cavity forming portion and the oral-cavity forming portion to support the nasal-cavity forming portion, (Fig. 2A) and
holds an upper wall of the oral-cavity forming portion in a sandwiching manner in conjunction with an upper tooth-row structure portion disposed on the oral cavity side of the oral-cavity forming portion. (Fig. 2A; upper teeth 110A; [0061])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn in view of Hananel et al. (US 20160140879 A1) [hereinafter “Hananel”].
	Eichhorn discloses the elements of claim 3 as stated above for claim 2, and further discloses wherein the in-body forming portion has a back surface side (Fig. 3; esophagus 142), the nose-mouth supporting portion includes skeleton connecting portions that are directed upward and provided on left and right sides of the nose-mouth supporting portion (Fig. 12A; slotted groove 178; [0100], [0117] (“For example, front portion 188A can include one or more pins 202 configured to be operably coupled to one or more slotted grooves 178 of muzzle 108.” (emphasis added)), the nose-mouth supporting portion including an area to support the nasal-cavity forming portion from below, the area being disposed between the skeleton connecting portions (Figs. 2A-2B; muzzle 108; [0060] (“In one embodiment, the muzzle 108 can serve as a foundation or base from which the airway assembly 102 can be constructed.”), [0066], [0099] (“In one embodiment, muzzle 108 can serve as the foundation or base on which other components of the airway assembly 102 are operably coupled. The shape of the muzzle 108 can be defined to represent the bone and cartilage of the nasal region of the human anatomy.”)), and the skeleton connecting portions allowing the nose-mouth supporting portion to be attached to and detached from the skeleton base portion. (Figs. 12A-12E; [0100])
Eichhorn may not explicitly disclose, but, in the same field of endeavor, Hananel teaches a pharynx wall plate that supports, from a back surface side, a portion of the in-body forming portion that corresponds to a pharynx wall in a state where the in-body forming portion is attached to the skeleton base portion (Fig. 1; artificial spine 34), and including a plate connecting portion that allows the in-body forming portion to be attached to or detached from the pharynx wall plate. (Fig. 1; fourth connector 40D; [0034] (“The airway simulation system 10 can include a fourth connector 40D between the artificial esophagus 32 and the artificial spine 34 …”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the simulator of Eichhorn to include a pharynx wall plate that supports, from a back surface side, a portion of the in-body forming portion that corresponds to a pharynx wall in a state where the in-body forming portion is attached to the skeleton base portion and including a plate connecting portion that allows the in-body forming portion to be attached to or detached from the pharynx wall plate as taught by Hananel because doing so would “provide for anatomically accurate motion of the artificial trachea 30.” ([0034])
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn in view of Huberty (US686613A).
Eichhorn discloses the elements of claim 4 as stated above for claim 1, and further discloses wherein the skeleton base portion includes: a lower-jaw bone portion; (Fig. 2A; jaw 112) two lower jaw supporting plates that are respectively provided to extend upward from left and right backward end portions of the lower-jaw bone portion; (Fig. 2A; jaw pads 116) and two lower jaw connecting plates that are disposed at portions corresponding to left and right buccal regions and extend in a craniocaudal direction. (Fig. 2A; jaw brackets 114)
Eichhorn may not explicitly disclose, but, in the same field of endeavor, Huberty teaches each of the lower jaw supporting plates includes a first swing shaft portion and a second swing shaft portion disposed at positions spaced apart from each other in a direction in which each of the lower jaw supporting plates extends, (Figs. 1, 3, 5-6; guide studs or projections 27) the first swing shaft portion and the second swing shaft portion being provided so as to protrude with a left-right direction thereof being an axial direction thereof, (Figs. 1, 3, 5-6; guide studs or projections 27) and each of the lower jaw connecting plates includes: a first shaft guiding portion that guides the first swing shaft portion sliding when a lower-jaw supporting plate swings with the second swing shaft portion being an axis; and a second shaft guiding portion that guides the second swing shaft portion sliding when a lower jaw supporting plate swings with the first swing shaft portion being a center. (Fig. 1; elongated slots 29)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the simulator of Eichhorn to include each of the lower jaw supporting plates includes a first swing shaft portion and a second swing shaft portion disposed at positions spaced apart from each other in a direction in which each of the lower jaw supporting plates extends, the first swing shaft portion and the second swing shaft portion being provided so as to protrude with a left-right direction thereof being an axial direction thereof, and each of the lower jaw connecting plates includes: a first shaft guiding portion that guides the first swing shaft portion sliding when a lower-jaw supporting plate swings with the second swing shaft portion being an axis; and a second shaft guiding portion that guides the second swing shaft portion sliding when a lower jaw supporting plate swings with the first swing shaft portion being a center as taught by Huberty because doing so would “permit of a limited rocking motion of the one frame with relation to the other.” (col. 2, ll. 55-62)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn in view of Huberty as applied to claim 4 above, and further in view of Bertino, III et al. (US 4601664 A) [hereinafter “Bertino”].
	Eichhorn in view of Huberty discloses the elements of claim 6 as stated above for claim 4.
Eichhorn in view of Huberty may not explicitly disclose, but, in the same field of endeavor, Bertino teaches a first shaft restricting portion that restricts backward slide from a predetermined position with the first swing shaft portion disposed lower than the second swing shaft portion, the first shaft restricting portion not blocking possible forward slide from the predetermined position. (Fig. 2; point 64a)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the simulator of Eichhorn in view of Huberty to include a first shaft restricting portion that restricts backward slide from a predetermined position with the first swing shaft portion disposed lower than the second swing shaft portion, the first shaft restricting portion not blocking possible forward slide from the predetermined position as taught by Bertino because doing so allows for “simulat[ing] the true gliding action of the human TMJ”. (col. 4, l. 45)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn in view of Motoi (JP 2002221897 A) and Mehdian et al. (US 20160012753 A1) [hereinafter “Mehdian”].
	Eichhorn discloses the elements of claim 7 as stated above for claim 1.
Eichhorn may not explicitly disclose, but, in the same field of endeavor, Motoi teaches an upper jaw supporting plate that is provided to extend in the head in an anteroposterior direction, (Figs. 2, 4; plate-shaped support 32) the second cervical-spine link swingably supports the upper jaw supporting plate, (Figs. 1-2, 4-6; base 3, head rotation shaft 12; [0010]) and a slide restricting portion that guides a backward end portion of the upper jaw supporting plate sliding in the craniocaudal direction and restricts a range of the slide, (Figs. 2, 4-5; support shaft 35, slide ring 39, slide shaft 9; [0016])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the simulator of Eichhorn to include an upper jaw supporting plate that is provided to extend in the head in an anteroposterior direction, the second cervical-spine link swingably supports the upper jaw supporting plate, and includes a slide restricting portion that guides a backward end portion of the upper jaw supporting plate sliding in the craniocaudal direction and restricts a range of the slide as taught by Motoi because doing so would “provid[e] [a] back bending abnormality notification” and make “it [] possible to acquire a more correct operation”. ([0032])
Eichhorn in view of Motoi may not explicitly disclose, but, in the same field of endeavor, Mehdian teaches the skeleton base portion further includes a first cervical-spine link portion and a second cervical-spine link portion that are provided to extend at least in the neck portion in a craniocaudal direction, (Figs. 1, 8B, 10B, 11A-11B; adjustable rod 60, center member 62, end members 64, interior surface 62a, first segment 64a) the first cervical-spine link is supported so as to be able to slide in a craniocaudal direction relatively to the second cervical-spine link, (Figs. 1, 8B, 10B, 11A-11B; adjustable rod 60, center member 62, end members 64, interior surface 62a, first segment 64a; [0070]) and the skeleton base portion further includes a cervical-spine slide restricting portion that is able to restrict a range of slide of the first cervical-spine link in a craniocaudal direction. ([0071] (“[A]djustable rod 60 may be configured as follows. Center member 62 may include one or more stops that function to control the expansion and/or contraction of the adjustable rod 60. In particular, one end member 64 may be fixed relative to center member 60, while the other end member 64 is slidable between a minimum amount of extension and a maximum amount of extension with respect to center member 62. Alternatively, both end members 64 may be slidable with respect to center member 62 between a minimum amount of extension and a maximum amount of extension. Further, one end member 64 may have a different range of travel as compared to the other end member 64. Further still, one or both end members 64 may be free to expand and inhibited from contracting relative to center member 62.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the simulator of Eichhorn in view of Motoi to include the skeleton base portion further includes a first cervical-spine link portion and a second cervical-spine link portion that are provided to extend at least in the neck portion in a craniocaudal direction, and also includes an upper jaw supporting plate that is provided to extend in the head in an anteroposterior direction, the second cervical-spine link swingably supports the upper jaw supporting plate, the first cervical-spine link is supported so as to be able to slide in a craniocaudal direction relatively to the second cervical-spine link, and includes a slide restricting portion that guides a backward end portion of the upper jaw supporting plate sliding in the craniocaudal direction and restricts a range of the slide, and the skeleton base portion further includes a cervical-spine slide restricting portion that is able to restrict a range of slide of the first cervical-spine link in a craniocaudal direction as taught by Mehdian because doing so would “provide[] a three-dimensional hands-on model that can be configured to have any desired variation of spinal alignment of the spine model … to simulate the biomechanical feel and behavior of a patient’s spine.” (Abstract; see also [0010])
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5
Eichhorn in view of Huberty discloses the elements of claim 5 as stated above for claim 4, and further discloses with restriction of the range of slide of the first swing shaft portion and the second swing shaft portion using the first shaft guiding portion and the second shaft guiding portion. (Huberty: Figs. 1, 3, 5-6; guide studs or projections 27, elongated slots 29)
Eichhorn in view of Huberty may not explicitly disclose, but, reasonably pertinent to the problem to be solved, Chuang (US 20170340104 A1) teaches the skeleton base portion further includes a lower jaw swing restricting portion that is able to restrict a range of swing of each of the lower jaw supporting plates, and the range of swing of each of the lower-jaw supporting plates can be restricted in a stepwise manner also with the lower-jaw swing restricting portion. (Fig. 3; stopper element 6, second upper cross rod 321, first upper cross rod 311, stopper portion 63, two long holes 61, two positioning pieces 62; [0035])
However, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the simulator of Eichhorn in view of Huberty to include the skeleton base portion further includes a lower jaw swing restricting portion that is able to restrict a range of swing of each of the lower jaw supporting plates, and the range of swing of each of the lower-jaw supporting plates can be restricted in a stepwise manner also with the lower-jaw swing restricting portion as taught by Chuang.

Claim 8
Eichhorn discloses the elements of claim 8 as stated above for claim 1, and further discloses a simulated bronchus portion that includes an opening end portion on a base end side, which is to be inserted into an opening end portion of the in-body forming portion, and also includes a hollow portion that communicates with an opening at the opening end portion on the base end side. (Fig. 9; bifurcated connector 164, main stem 166, right stem 168A, left stem 168B, lungs or balloons 154; [0091])
Eichhorn may not explicitly disclose, but, in the same field of endeavor, Sato et al. (US 20150213731 A1) [hereinafter “Sato”] teaches wherein the skeleton base portion further includes: a plane portion on which the simulated bronchus portion is placed; (Figs. 2-3; needle puncture site mounting portion 24) a fixing belt that is wrapped around an outer peripheral surface of the simulated bronchus portion placed on the plane portion to fix the simulated bronchus portion in an attachable and detachable manner; (Fig. 2; fixing belt 26; [0039]) and the simulated bronchus portion is wrapped with the fixing belt to attach the simulated bronchus portion to the skeleton base portion in a detachable manner. (Fig. 2; fixing belt 26; [0039])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the simulator of Eichhorn to include wherein the skeleton base portion further includes: a plane portion on which the simulated bronchus portion is placed; and a fixing belt that is wrapped around an outer peripheral surface of the simulated bronchus portion placed on the plane portion to fix the simulated bronchus portion in an attachable and detachable manner; and the simulated bronchus portion is wrapped with the fixing belt to attach the simulated bronchus portion to the skeleton base portion in a detachable manner as taught by Sato because doing so would ensure that the simulated bronchus is “is prevented from being demounted during training.” ([0039])
Eichhorn in view of Sato may not explicitly disclose, but, reasonably pertinent to the problem to be solved, Figge et al. (US 20170138388 A1) teaches a pair of bronchus supporting portions that are disposed alongside each other so as to face each other, each of the bronchus supporting portions having a bronchus engagement hole, (Figs. 1-6; elongated holes 50, insert opening 52, tongue 54) the simulated bronchus portion further includes a pair of engaging protrusions that protrude from a surface of an outer periphery of the opening end portion on the base end side in directions opposite to each other toward a radially outer side, (Figs. 1-2, 4-6; rotational axis 40) and in a state where the simulated bronchus portion is disposed between the paired bronchus supporting portions, the paired engaging protrusions are inserted in bronchus engagement holes of the paired bronchus supporting portions. (Fig. 16; [0055]–[0056])
However, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the simulator of Eichhorn in view of Sato to include a pair of bronchus supporting portions that are disposed alongside each other so as to face each other, each of the bronchus supporting portions having a bronchus engagement hole, the simulated bronchus portion further includes a pair of engaging protrusions that protrude from a surface of an outer periphery of the opening end portion on the base end side in directions opposite to each other toward a radially outer side, and in a state where the simulated bronchus portion is disposed between the paired bronchus supporting portions, the paired engaging protrusions are inserted in bronchus engagement holes of the paired bronchus supporting portions as taught by Figge et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715      

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                               
July 22, 2022